FILED
                                 NOT FOR PUBLICATION
                                                                              MAY 15 2020
                       UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: OPTICAL DISK DRIVE                         No.   19-15538
PRODUCTS ANTITRUST LITIGATION,
                                                  D.C. No. 3:10-md-02143-RS
------------------------------

 INDIRECT PURCHASER CLASS,                        MEMORANDUM*

               Plaintiff-Appellee,


 v.


CONNER ERWIN,

               Objector-Appellant,

  v.

SAMSUNG ELECTRONICS
COMPANY, LTD.; et al.,

               Defendants-Appellees.


                      Appeal from the United States District Court
                         for the Northern District of California
                       Richard Seeborg, District Judge, Presiding


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       Argued and Submitted April 14, 2020
                            San Francisco, California

Before: GOULD and CHRISTEN, Circuit Judges, and LASNIK,** District Judge.

      Objector Conner Erwin appeals from the district court’s order awarding

attorneys’ fees for the third of three settlements reached in this consumer

electronics class action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we vacate and remand the fee award.1

      1. Erwin argues that the district court abused its discretion by not fully

explaining why it awarded class counsel a higher fee than the firm had proposed in

its bid to secure appointment as interim class counsel.

      We review for abuse of discretion the district court’s award of attorneys’

fees, In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019) (en

banc), but the district court must adequately explain its reasoning in order for our

court to conduct a meaningful review of the award’s reasonableness, see Stanger v.

China Elec. Motor, Inc., 812 F.3d 734, 741 (9th Cir. 2016) (per curiam); McCown

v. City of Fontana, 565 F.3d 1097, 1102 (9th Cir. 2009).


      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      1
       Because the parties are familiar with the facts and the procedural history,
we do not recount them here.
                                           2
      In an opinion vacating class counsel’s first- and second-round fee awards in

this class action, a different panel of our court clarified the standard for

determining reasonable attorneys’ fees in cases where class counsel obtains

appointment through a competitive bidding process. The opinion also concluded

that the district court’s stated reasons for approving a very sizeable variance from

class counsel’s bid in the first- and second-round fee awards were inadequate given

the magnitude of the difference. We vacate and remand the third-round fee award

for further findings consistent with the standard set forth in the concurrently filed

opinion addressing the first- and second-round fee awards.

      2. Erwin contends that the district court abused its discretion by denying his

request to unseal class counsel’s bid. Because class counsel stated at oral argument

that it no longer objects to Erwin’s request to unseal its bid, the district court shall

unseal the bid on remand.

      VACATED and REMANDED.




                                            3